DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 7 is objected to because of the following informalities: “a port” in line 8 should be amended to --a port of the plurality of ports--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites the limitation “the drive signal” in line 2 which renders the claim indefinite because it is unclear whether this refers to the “first drive signal” or “second drive signal” as previously set forth in claim 7. For purposes of examination, this will be treated as optionally being the “first drive signal” or “second drive signal” as previously set forth in claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 20010029315) (“Sakurai”) in view of Honda (US 20170252091).
Regarding claim 1, Sakurai teaches a method for controlling an output of an energy module (see [0169]-[0175]) of a modular energy system (see modular system having interchangeable section and instruments in Figs. 12 and 13), the energy module comprising a plurality of energy sources (see high-frequency generator 65 and ultrasonic generator 75, Fig. 12) and a plurality of ports coupled to the plurality of energy sources (see 94a and 95a treated as port A, 94b and 95b treated as port B, and 94c and 95c treated as port C each being coupled to generators 65 and 75; [0165] and Fig. 13), each of the plurality of energy sources configured to generate a drive signal (see respective energies applied to the instruments along the output lines, [0172]) at a frequency range (see ultrasonic frequency for generator 75 and high-frequency range for generator 65), each of the plurality of ports configured to drive an energy modality for a surgical instrument connected thereto according to each drive signal (see ultrasound and high-frequency outputs 94a and 95a of port A, 94b and 95b of port B, and 94c and 95c of port C, Figs. 12 and 13), the method comprising: determining to which port of the plurality of ports the surgical instrument is connected (see determination of the port for which the instrument to be used is connected to via selection of the respective selection switch 96a, 96b, 96c; [0172]-[0173], Figs. 12 and 13); selectively coupling an energy 
Honda teaches an electrosurgical device (see energy treatment device 11, Fig. 1) comprising an energy module (see switch portion 32 and amplifier circuits 26, 27, and 28; Fig. 1) including a plurality of amplifiers (see amplifier circuits 26, 27, and 28; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the energy sources as taught by Sakurai to comprise a plurality of amplifiers as claimed in light of Honda, the motivation being to provide the advantage of properly amplifying the electric current for driving the ultrasonic and high-frequency outputs (see Honda: [0027]).
Regarding claim 5, Sakurai in view of Honda further teaches wherein: the surgical instrument comprises a first surgical instrument (see Sakurai: scissors-like handpiece 67 connected to ultrasound and high-frequency outputs 94a and 95a of port A, [0172]); the port comprises a first port (see port A as defined above); and the plurality of ports further comprises a second port coupled to the amplifier (see Sakurai: port B as defined above), the second port configured to be connected to a second surgical instrument (see Sakurai: rod-like handpiece 68 connected to 94b and 95b of port B, [0173]).
Regarding claim 7, Sakurai teaches a method for controlling an output of an energy module (see [0169]-[0175]) of a modular energy system (see modular system having interchangeable section and instruments in Figs. 12 and 13), the energy module comprising a plurality of energy sources (see high-frequency generator 65 and ultrasonic generator 75, Fig. 12), a plurality of ports coupled to the plurality of energy sources (see 94a and 95a treated as port A, 94b and 95b treated as port B, and 94c and 95c treated as port C each being coupled to generators 65 and 75; [0165] and Fig. 13), and a relay assembly (see switching relays 120, 121, and 123, Fig. 13), each of the plurality of energy sources configured to generate a drive signal (see respective energies applied to the instruments along the output lines, [0172]) at a frequency range (see ultrasonic frequency for generator 75 and high-frequency range for generator 65), each of the plurality of ports configured to drive an energy modality for a surgical instrument connected thereto according to each drive signal (see ultrasound and high-frequency outputs 94a and 95a of port A, 94b and 95b of port B, and 94c and 95c of port C, Figs. 12 and 13), the method comprising: controlling a first energy source of the plurality of energy sources to deliver a first drive signal to the surgical instrument connected to a port (see ultrasonic energy propagated through port A, [0172]); controlling the relay assembly to couple a second energy source of the plurality of sources to the port (see connection of high-frequency source 65 via closure of the relay 120; [0172], Fig. 13); and controlling the second amplifier to deliver a second drive signal to the surgical instrument connected to the port (see high-frequency energy propagated through port A, [0172]). However, Sakurai is silent with regard to the energy module comprising a plurality of amplifiers as claimed.

Regarding claim 11, the claim recites substantially similar limitations as those already addressed above in the rejection of claim 5 and is rejected under substantially similar rationale as that applied for claim 5.

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Honda and in further view of Shimizu (US 20090131929).
Regarding claims 2 and 3, Sakurai in view of Honda teaches the limitations of claim 1, however fails to teach wherein the energy modality comprises monopolar electrosurgical energy and wherein: the port comprises a first port; and the plurality of ports further comprises a second port coupled to the amplifier, the second port configured to be connected to a monopolar return pad configured to serve as an electrical ground for the monopolar electrosurgical energy.
Shimizu teaches a combination ultrasonic and high-frequency device system (see Figs. 19-20) comprising a first port (see positive terminal that handpiece cable 15a is connected to, Fig. 19) and a second port connected to the high-frequency source 
Regarding claims 8 and 9, the claims recite substantially similar limitations as those already addressed above in the rejection of claims 2 and 3, and is rejected under substantially similar rationale as that applied for claims 2 and 3.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Honda, Shimizu, and in further view of Dunning (US 20170319259).
Regarding claims 4 and 10, Sakurai in view of Honda and Shimizu teaches the limitations for claims 3 and 9, however Sakurai in view of Honda and Shimizu fails to 
Dunning teaches an electrosurgical system (see Fig. 3) comprising a monopolar device (see monopolar electrosurgical instruments 20’ and 20’’, Fig. 3) connected to a first port (see active terminal 230; [0031], Fig. 3) and a return electrode pad (see return pad 26, Fig. 3) connected to a second port (see return terminal 232; [0031], Fig. 3), wherein an isolation transformer couples the first port and the second port (see isolation transformer 229; [0035], Fig. 3) to an amplifier (see power converter 228; [0037], Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the first and second ports as taught by Sakurai in view of Honda and Shimizu such that the first and second ports were coupled to the amplifier through an isolation transformer in light of Dunning, since the modification would have only resulted in the use of known prior art elements in a known manner for the predictable result of providing additional safety through galvanic isolation between the power source and the load provided by the isolation transformer.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Honda and in further view of Fraasch et al. (US 20180228528) (“Fraasch”).
Regarding claims 6 and 12, Sakurai in view of Honda teaches the limitations of claims 5 and 11, however Sakurai in view of Honda fails to teach determining whether a fault condition is occurring where the drive signal is being delivered to the second port; and in the fault condition, deactivating the amplifier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794